DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed July 13th, 2022 have been entered. Claims 1, 4, 7-11, and 13-16 remain pending in the application. Applicant’s amendments to the claims have overcome one of the claim Objections, alongside the 103 Rejections directed to claims 1-10 set forth in the Final Office Action mailed June 23rd, 2022 and are hereby withdrawn in light of their correction. In light of applicant’s amendments, several additional 112a, 112b, and 101 Rejections, alongside additional Claim and Specification objections manifest as set forth hereafter. Patentable subject matter is identified for claims 1, 4, and 7-10, however a considerable number of 112a, 112b, and 101 rejections have arisen in light of applicant’s amendments to the claims. In the allowable subject matter section of the instant office action, a recommendation of the claims is provided that provides distinguishing patentable subject matter while circumventing the 112a, 112b, and 101 Rejections hereafter.
Specification
The amendment filed July 13th, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
“approximately 17 inches.”
“The Femur length in an average person (thigh or upper leg) is 17-20 inches long.”
“which is approximately 14 inches”
“The mean length of the human tibia could be approximated 14.5 inches.”
“and is about 18 inches”
“are each approximately 6 inches and”
“of about 3 inches each”
“Human hip width is much more variable, so as far as the width of the base of the restoration device 10” and
“There is one showing great consistency between the center of the top of the femur to the pelvic midline of approximately 3.5 inches, for 7 inches in total, such that it will be stable when in use with no muscular action required by the user and also it will easily tilt from side to side and back up again.”
The above noted citations of applicant’s amendments to the specification introduce new matter that was not previously disclosed by applicant. Including but not limited to: dimensions of the invention itself; dimensions of the human body; and particulars of human body dimensions; and attempting to link criticality to dimensions that were not previously disclosed by applicant upon the original filing. While applicant makes some arguments such relationships are known, this is not considered persuasive, as human bodies are subject to high degrees of variability including age (infants, childs, teens, adults, elderly), era (there is a known and steady increase in the average height of humans experienced by the disparity of architecture to a populace’s average size (e.g. smaller doorframes, housing, etc)), other biological factors (genetic distributions, cultural upbringing and nutrition), etc. There is no ‘universal’ human average length for any human feature, just a very wide and steadily shifting spectrum that would avail applicant a consideration for inherency. Furthermore, while some measurements are listed, applicant states “it is not desired to limit the invention to the exact construction and operation shown and described” (paragraph 60), and there are not enough measurements to reasonably avail applicant possession of applicant’s newly amended specification matters. Furthermore, there was no previous disclosure that any particular dimension (of those in the original disclosure) holds criticality to those added by applicant.
Applicant is required to cancel the new matter in the reply to this Office Action.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 9 and 11 are objected to because of the following informalities:  
Regarding claims 1 and 9, the limitation “his/her” is recited. This particular use of language should be avoided. For the purposes of examination, and in light of matters of 101/112 hereafter, recommendation and suggestion for amendments are provided in the allowable subject matter portion of the instant application.
Regarding claim 11, the limitation "to hold a user's lower back, lower legs, knees and upper legs in a desired position" should probably read as "configured to hold a [[user's]] lower back, lower legs, knees and upper legs of a user in a desired position" in alignment with similar rationale for claim 1 previously set forth in the 112b Rejection of claim 1 previously set forth in the non-final office action mailed December 24th, 2021.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “a height adjustment system configured to adjust the channel-height and the top channel-angle” is recited alongside relating that the ‘top channel angle’ is “a channel-angle with respect to the front side”. There does not appear to be possession of the top channel-angle being capable of adjusting relative to the front side in particular, as the front and top channel surface (correspondent the top-channel angle) seem to be fixed relative to each other in light of the apparatus being a block of material and not actuated internally. 
To the best of examiner’s understanding, the limitation “wherein the top channel-surface has a channel-angle with respect to the front side” should instead recite “wherein the top channel-surface has a channel-angle with respect to the [[front side]] flap” (with limitation (c) and (d) swapped in location to circumvent matters of antecedent basis issues); in light of the fact the ‘angle’ in applicant’s disclosure is most closely linked to the effective lower back of the user (the flap otherwise considered the most associative and permissibly claimable element as ‘the lower back’ raises issues of 101 as set forth prior).
Claims 4, and 7-10 are additionally rejected under U.S.C. 112(b) or pre-AIA  U.S.C. 112 second paragraph as being dependent on a rejected antecedent claim (claim 1).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims, 1, 4, and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 the limitation “a lower back, lower legs, knees and upper legs of a user at a desired angle” is recited. There is confusing scope as to what ‘a desired angle’ is in reference to, as an angle to Examiner’s knowledge necessitates a relationship between two entities (as by a common angle of degree in cartesian coordinates, or radian scalars and vectors in polar coordinates, etc). The term is indefinite and the immediate claim does not avail clarity as to what the ‘desired angle’ is as there are four entities noted that can form a plurality of angles therebetween (where a knee is considered a vertex of a human so it is unclear how an angle is formed therewith). For the purposes of examination, the first limitation of ‘a desired angle’ (in the preamble) is merely construed ‘a desired position’. However, such limitation and desired angles directed toward the angle of the lower back, upper legs, and the upper legs and lower legs are still considered to invoke issues of 101 Rejection as set forth hereafter; and per the Interview conducted April 20th, 2022, changes should be made along those suggestions provided that would establish the relationships of entities to the invention itself not the person upon the invention. It is particularly respectfully recommended to instead associate and claim the desired angle between the top and front side (or the flap and the front side) which absolves association with a human body and removes some of the concern of 101 Rejection due to claims to a human organism (or parts/parameters thereof).
Further regarding claim 1, the limitation “a channel-height with respect to the base” is recited. There is confusion as in what manner a channel height is with respect to the base as it has been previously disclosed “a base having a top, a bottom, a right side and a left side, a length, a front side that is towards the user and a rear side that is away from the user…”. The claim effectively reads as ‘the channel height is with respect to the base arbitrarily’. To the best of Examiner’s understanding the claim should likely read as “a channel-height with respect to the [[base]] bottom”.
Further regarding claim 1, the limitations “to allow for the user's own body weight to provide stability for the device and to stand vertically in position with no balancing or muscular action required by the user, and wherein the extensions of the flap to the right and left sides allows the user to turn to either side while the lower back rolls and rotates onto the extensions while the device is secured with the user's own body weight” and “whereby the user lays on his/her back with the lower back placed on the flap and the lower legs placed in the right and left channels, then the user self-adjusts his/her lower back forward or backward from the front of the base then inflates the height adjustment system to adjust the channel height and the top channel-angle to have the angle between the lower back and the upper legs as well as the lower legs and the upper legs to be at the desired angle, and whereby the extensions of the flap allow the user to keep the lower and upper legs at the desired angle when in supine position or turning to one side or the other” are recited.
While the limitations use the ‘whereby’ and allow language (which carries similar language considerations to ‘adapted for/to’), it is noted the court has held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention. Wherein the limitations above seem to be claiming the intended use of the invention by using active verbiage (to provide, to stand, to turn, secured with, lays on, placed on, placed in, self-adjusts, inflates, to adjust, to be at, to keep…at, turning to) and temporally-salient and conditionally language (e.g. with no balancing or muscular action required by the user, while, with the…, then, as well as, when in…). A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph (MPEP 2173.05(p) is relevant). It is unclear whether infringement occurs when a system is provided wherein the system is capable of such operation (such as being configured to so achieve), or whether infringement occurs when one particularly uses the system in the stated manner. For example, would applicant’s invention still be infringed if the device of the particular shape was instead used by someone on a couch, the device abutting the edge thereof and the person’s legs passing therethrough with their feet planted on the flap? The manner applicant has written leaves this consideration as an instance were applicant may not possess right despite setting forth the apparatus features due to the particular manner applicant has written their whereby/allow clauses. 
	For the purposes of examination, interpretation/suggestion of the subject matter above is set forth in the Allowable Subject Matter section further in the instant office action.
Regarding claim 4, the limitation “wherein a desired angle is 90 degrees” is recited. There is confusing antecedent basis as “a desired angle” has already been recited/construed in claim 1 (pertinent to the upper legs and lower legs of the user or the lower back and the upper legs of a user). It is not immediately clear if ‘a desired angle’ is directed to either or both of the ‘desired angles’ thereof." 
Regarding claim 9, the limitation “configured to allow for easy movement of the user from supine to laying on his/her side, and back again” is recited. Notably, the limitation “easy movement” is considered to be relative terminology (MPEP 2173.05(b) is relevant). Where there is no standard availed for a person of ordinary skill in the art to ascertain the scope of applicant’s claim (such as a particular amount of objective force necessary or similar). For the purposes of examination, the limitation “easy movement” is construed as “[[easy]] movement”.
Additionally, claims and 7, and 9-10 are rejected under U.S.C. 112 or pre-AIA  U.S.C. 112 second paragraph as dependent on a rejected antecedent claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and in further conjunction with claim 4 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Notably, applicant’s claim 1 establishes “a lower back, lower legs, knees, and upper legs of a user at a desired angle” where claim 4 further establishes “wherein {the} desired angle is 90 degrees”; alongside “the user’s own body weight to provide stability… with no balancing or muscular action required by the user… the user to turn to either side while the lower back (of the user) rolls and rotates onto the extensions while the device is secured with the user’s own body weight…then the user self-adjusts his/her lower back… the angle between the lower back (of the user) and the upper legs (of the user) as well as the lower legs and the upper legs to be at the desired angle…to keep the lower and upper legs (of the user) at the desired angle…”
The citations bolded above appear to clearly claim aspects of a human organism or otherwise body parts and actions thereof that applicant is attempting to claim explicit relationships, interaction, dimensions, or configurations of. Although the latter limitation is proceeded by a whereby clause, the claim of particular body parts, parameters of the user (weight) and actions (turning and rotating explicitly human body parts) introduces issues into the claim that either bears no patentable weight or troubling language that make it unclear applicant’s intended scope of the invention (one such interpretation being the claiming of the person, their features/body parts/parameters/actions themselves). Such subject matter is not permissible subject matter under 101 (See MPEP 2105). Such subject matter should be cancelled from the claims and amended such that relationships of features should be set forth that are relative to the invention itself (as an example, instead of ‘a front side that is towards the user and a rear side that is away from the user’, stating ‘a front side that is opposite a rear side’; as another example instead of ‘to allow for the user’s own body weight to provide stability to the device…’, instead stating ‘to allow for a weight to provide stability to the device’; instead of stating ‘the user to turn to either side’ instead stating or providing the device (NOT a/the person or user) ‘a first position’ and a ‘second position’ where the second position is ‘a turned position’ ’90 degress’ etc; thereby moving the relations from a human organism/body to the invention itself), not a human organism (as was humbled suggested in the interview conducted April 20th, 2022). While a feature can be ‘configured to” perform a function that is particular to an arbitrary user, such feature should not be mistaken for a human body part (such as a process/action thereof, a condition, or a dimension/parameter). For instance, “the desired angle” of claim 4 only has antecedent basis in claim 1 in consideration with the 112b Rejection necessitated due to amendment as set forth above. Therefore, the subject matter of claim 4 appears to still be stating “a desired angle (of a humans legs/lower back) is 90 degrees” in effect. For the purposes of Examination, the limitation is construed as set forth in the Allowable Subject Matter section further in the instant office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler (U.S. Pub. No. 20170360208) in view of Polonchek (U.S. Pub. No. 20040059268).
Regarding claim 11, Kessler discloses (FIGS. 1, 3, and 5) an adjustable restoration frame (as illustrated in FIG. 3) to hold a user's lower back, lower legs, knees and upper legs in a desired position (as illustrated in FIG. 5), comprising: a "Z" shaped frame (as illustrated in FIG. 3) having a height, a length and a width (as illustrated between FIGS. 1, 3, and 5), and comprising a first section (18; FIG. 1) configured to support the lower back of the user (as illustrated in FIG. 5), a second section (40; FIG. 3), and a third section (24; FIG. 1) configured to support the lower legs of the user (as illustrated in FIG. 5), and a flexible material (20/34; FIGS. 1 and 3) covering the "Z" shaped frame (As illustrated between FIGS. 1, 3, and 5).
However, while the second section of Kessler could be interpreted to support the upper legs of a user as a combined construction between the first and third section, Kessler does not explicitly disclose wherein the second section is configured to support the upper legs of a user directly (as the claim appears to intend).
Regardless, Polonchek teaches (FIGS. 1) a pseudo “z” shaped leg resting device that comprises a second section (106-108/111-113; FIG. 1) that is expressly configured to support the upper legs of a user (paragraph 0006: “thigh rests on lower cradle”; paragraph 0018: “lower cradle 107”) alongside a third section (109 and constituent components thereof).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the second section supporting the upper legs of a user (107; FIG. 1) alongside the telescopic members (113; FIG. 1) and the set of lower leg supporting plates on the third section (109; FIG. 1) into the second section and the third section of Kessler respectively (40 and 24; FIGS. 3/1). Where the results would have been predictable as both Kessler and Polonchek are concerned with leg resting apparatuses, Z-shape (or pseudo Z-shaped) forms, and further comprise at least second and third sections with interstitial elements therebetween (Kessler: rightmost 40; FIG. 3; Polonchek: 113; FIG. 1). Where advantageously, the inclusion of the second section supporting area would better support the individual than leaving thigh freely hanging and would further avail cover to the underside thereto, offering better thermal insulative qualities thereto. While the inclusion of the telescoping tubes and the lower leg supporting plates would avail Kessler greater control of its shape and configuration (paragraph 0020/0019).
Regarding claim 15, Kessler in view of Polonchek discloses (Polonchek: FIGS. 1) the frame of claim 11, further comprising a set of lower leg supporting plates (Polonchek: about 109; FIG. 1) on the third section (Polonchek: 109; FIG. 1) of the device configured to support lower legs of a user (as set forth in claim 11 above; Polonchek: as further stated in paragraph 0027).
Regarding claim 16, Kessler in view of Polonchek discloses the frame of claim 11, wherein the flexible material is fabric or foam (Polonchek: paragraph 0027: “Although U-shaped cross-sections are shown for the upper and lower cradles…The cradles may be padded for extra comfort, e.g., with wool, foam, cloth”).
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler in view of Polonchek in further view of itself.
Regarding claim 13, Kessler in view of Polonchek discloses the frame of claim 11.
However, Kessler does not explicitly disclose wherein the height is from 14 to 16 inches.
Regardless, Kessler in view of Polonchek discloses the claimed invention except for the height being from 14 to 16 inches.  It would have been obvious matter of design choice to have made the height from 14 to 16 inches, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955). Where the results would have been predictable as Kessler does avail some measure of scale in FIGS. 1-3 in that the lower frame 12 has a length less than 4 feet (paragraph 0016). When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. However, because there is a dimensional consideration in Kessler, the drawings can be considered to some scale. Where it is observed that the height of the third section is roughly 1/3 of the length of lower frame 12 (stated as less than 4 feet, or otherwise 48 inches). One third of 48 inches would approximately be 16 inches of less (as paragraph 0016 clarifies 4 or less). It is considered that the results would predictably and obviously avail a length between 14-16 inches, where there is further no criticality to the dimension applicant has claimed. Where applicant’s specification only appears to claim that the height is somewhere between 14 and 21 inches (paragraph 0058).
Regarding claim 14, Kessler in view of Polonchek discloses the frame of claim 11.
However, Kessler in view of Polonchek does not disclose explicitly wherein the length is from 11 to 22 inches
Regardless, Kessler in view of Polonchek discloses the claimed invention except for the length being from 11 to 22 inches.  It would have been obvious matter of design choice to have made the length from 11 to 22 inches, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955). Where the results would have been predictable as Kessler already contemplates that the length of one such entity is less than 4 feet (paragraph 0016). Furthermore, the structure of Kessler in view of Polonchek is eminently capable of pivoting and telescopically collapsing to smaller and greater configurations. Where further applicant does not avail sufficient criticality to the claimed feature. Where in paragraph 0059 of applicant’s disclosure, applicant states “The frame 60 is configured to adjust the height of the frame from 14 to 21 inches relative to the upper legs and similarly adjust the length of the frame forward and backward telescopically approximately from 11 to 22 inches relative to the lower legs. This structure provides for the natural statistical variances for upper legs (femur bone) and lower legs (tibia bone) lengths for people from just under 5 feet tall to approximately 7 feet tall” Where applicant’s limitation seems to derive from some natural statistical variance that occurs in human organisms and would obviously factor as a design consideration. 
Response to Arguments
Applicant’s arguments, see Remarks (pages 8-16), filed July 13th, 2022, with respect to a claim objection (directed to claim 5), and 103 Rejections directed to claims 1-10 (pending claims 1, 4, and 7-10) have been fully considered and are persuasive.  The a claim objection (directed to claim 5), and 103 Rejections directed to claims 1-10 of July 13th, 2022 has been withdrawn in light of applicant’s amendment/cancellation of claims thereto.
However, it is noted that while no art rejections can be put toward claims 1, 4, and 7-10, there are a plurality of compounding 112a, 112b, and 101 issues too numerous that would not be appropriate to address by simple examiner’s amendment. For the purposes of compact prosecution (and for a more concise construing of matters raised in the 112 and 101 sections of the office action herein), draft language is respectfully proposed by Examiner in the Allowable Subject Matter section that circumvents the issues in the pertinent sections.
However, despite the 112a, 112b, and 101 Rejections necessitated for claims 1, 4, and 7-10, Examiner agrees with Applicant regarding those features now present that the prior art lacks. Notably the newly amended triangular inflatable sections in a count of two, complimenting one another, alongside the flap and possessing extensions thereof. Matters of a human organism, relations thereof, and the like have been previously addressed by matters of 101 alongside 112b; and such particulars as the spine and the like, and other parts and measurements/parameters of the user are construed as cancelled from the claims as considered in the proposed draft language in the allowable subject matter section hereafter.
Applicant's arguments filed July 13th, 2022 have been fully considered but they are not persuasive.
With regards to applicant’s directed to claims 11, and 13-16 (see Remarks: pages 17-21) it is firstly noted that the figure applicant is demonstrating on page 17 appears to be Kessler, while the arguments thereof are directed to the features of Giffords and those matters directed to claims 1-10, these matters are now considered moot in light of the amendments (and allowable subject matter present therein as explained prior and hereafter).
However, applicant argues that Kessler has (1) an entirely different purpose than applicant’s invention (relieving chronic lower back pain by neutralizing or stretching out the muscles), (2) does not disclose providing flexion of the hips to allow for an angle of the upper legs to the torso of 90 degrees or less, nor (3) achieving the dead bug position, nor (4) that there is space provided between the knees of the user, nor (5) that the back is not used to hold the device down. 
First and foremost, applicant does not claim the features identified 1-5 above, and Kessler needn’t provide such features that are not claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). (emphasis added). Examiner has explained this previously in greater detail in the Final Office Action mailed June 23rd, 2022.
As was noted in the prior office action previously noted, language directed to elements (1) (2) (3) (4) and (5) will prove difficult (if not completely impermissible) to claim due to 101 issues previously noted in the instant office action.
With regards to arguments directed to Poloncheck (see Remarks: pages 19-20), regarding materials made of hard materials, not achieving 90 degrees, do not create neutral lower back muscles, and does not follow the RICE treatment. Notably, as stated prior, applicant has not claimed these features (several of which if prospectively would prove difficult if not completely impermissible to claim due to 101 issues). And furthermore, Poloncheck was not introduced to provide a flexible material, Kessler provided such a material.
Therefore, the rejection of claims 11, and 13-16 are maintained for reasons of record.
Allowable Subject Matter
Claims 1, 4, and 7-10 would be allowable if rewritten or amended to overcome the rejection(s) under 101; 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph; and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following claims 1 and 9 drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 
Regarding claim 1, it should read as:
	An adjustable restoration device configured to hold a lower back, lower legs, knees and upper legs of a user in a desired [[angle]] position, comprising: 
a) a base having a top, a bottom, a right side and a left side, a length, a front side that is configured to be towards the user and a rear side that is away from the user, and wherein the right side and the left side are upwardly extended beyond the top of the base creating a space between them and configured to receive the lower legs of the user; 
b) a central portion upwardly upstanding from the top of the base to divide the space between the right side and the left side into a right channel and a left channel, wherein the right channel is configured to receive a right leg of the user and the left channel is configured to receive a left leg of the user, wherein the right channel and the left channel have a top channel-surface, and wherein the top channel-surface has a channel-angle with respect to [[the front side]] front flap and a channel-height with respect to the [[base]] bottom; 
c) [[a]] the front flap attached to the bottom of the base and having extensions that extends beyond the right side and the left side of the base and configured to support a lower back of the user, and 
d) a height adjustment system configured to adjust the channel-height and the top channel-angle, wherein the height adjustment system comprises of a first inflatable layer that has a triangular cross section when inflated and is configured to raise the front side of the base, and a second inflatable layer that has a triangular cross section when inflated and is configured to raise the rear side of the base[[,]]. 
whereby  the extensions of the flap [[allow the user]] are configured to keep the  user on the flap when turning .
	Regarding claim 9, the claim should read as:
	“The device of claim 1, wherein the device has rounded edges on the right side, left side, bottom side and a back side, configured to allow for [[easy]] movement of the user from supine to laying [[on his/her side]] sideways, and back again.”
Where notably, those portions crossed out are considered to constitute matters of 112a, 112b, or 101 previously set forth in the sections prior in the present office action. It is Examiner’s hope that the majority of necessary alterations are reductive, thereby offering applicant a stronger claim than that previously filed on July 13th, 2022 by necessitating fewer limitations. Where such alterations are necessitated in light of the fact they present issues of possession applicant does not explain or seem to possess on careful scrutiny of the specification, present considerable issues of indefiniteness in light of the language seeming to clearly be intended usage of the claimed invention, and prolifically claim aspects and parts and details of a human organism which must be stressed is not permissible subject matter. If further explanation is needed on any the aforementioned, Examiner will readily accept a request for interview in the hopes of reaching condition for allowance.
However, the subject matter of claims 11, and 13-16 remain rejected for reasons of record. If amendments are entered mirroring those identified above, and claims 11, and 13-16 are cancelled, the application would be in condition for allowance at such point.
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673           

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                                                                                  
8/1/2022